Citation Nr: 1644889	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-28 934	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a left leg disability to include a scar.

4.  Entitlement to service connection for fibromyalgia. 

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) with depression rated as 50 percent disabling from November 6, 2009, and 70 percent disabling from February 7, 2012.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) from December 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and later by the RO in Cleveland, Ohio.  

In October 2016, the Veteran's representative waived agency of original jurisdiction (AOJ) review of the evidence added to the claims file since the September 2012 statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).   

The claims of service connection for bilateral hearing loss, a left leg disability to include a scar, fibromyalgia as well as for right and left shoulder disabilities and for a higher evaluation for PTSD with depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right hand disability, diagnosed as status post carpal tunnel syndrome release, is due to military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hand disability, diagnosed as status post carpal tunnel syndrome release, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims she has a right hand disability due to the repetitive motions she had to do with her hands on a daily basis while on active duty and she was treated for right hand tremors, pain, and numbness while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current disability, the record shows the Veteran being diagnosed with right hand carpal tunnel syndrome and undergoing a release in March 1993.  See military dependent's medical records dated in March 1993.  Additionally, the March 1993 treatment records that document the Veteran undergoing a carpal tunnel syndrome release reported a 7 year history of numbness and tingling (i.e., dating back to 1986 while she was on active duty).  Moreover, the Board finds that the Veteran is both competent and credible to report that she had symptoms of right carpal tunnel syndrome in-service and continuing to her surgery in March 1993 because her symptoms (i.e., numbness and tingling) are observable by a lay person.  See Davidson.  Therefore, under such circumstances, to include that most of her service treatment records are not available, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for a right hand disability, diagnosed as status post carpal tunnel syndrome release, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a right hand disability, diagnosed as status post carpal tunnel syndrome release, is granted.


REMAND

As to the claim of service connection for bilateral hearing loss, the Veteran asserts it is due to in-service acoustic trauma.  Thus, the Board finds that this issue needs to be remanded to obtain needed medical opinions as to whether the Veteran currently has hearing loss in either ear due to the acoustic trauma she may have sustained while on active duty working as a printer systems operator.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim of service connection for a left leg disability, the Veteran claims it is due to a motor vehicle accident she was in while stationed in Italy in November 1987.  Moreover, the available service treatment records include a December 1987 treatment records that documents the Veteran's treatment following a motor vehicle accident a few days earlier in November 1987 while stationed in Italy.  The record reports that the Veteran was hospitalized following a motor vehicle accident in which she sustained a scalp laceration and concussion.  Additionally, the Board finds that the Veteran is both competent to report that she has a scar on her left leg due to a laceration sustained in the November 1987 motor vehicle accident even though not documented in the treatment records because the injury and the subsequent scar is observable by a lay person.  The Board, however, finds that this issue also needs to be remanded to obtain needed lay evidence regarding a sustaining a left leg laceration in the motor vehicle accident that caused her current scar as well as to obtain a medical opinion as to whether the Veteran currently has a left leg disability including a scar due to the in-service motor vehicle accident.  See 38 U.S.C.A. § 5103A(b), (d); McLendon. 

As to the claims of service connection for fibromyalgia and for a higher evaluation for PTSD with depression, in February 2012 the AOJ received statements from the Veteran that acted as a notice of disagreement (NOD) as to the December 2011 rating decision that denied service connection for fibromyalgia as well as granted service connection for PTSD and rated it as 50 percent disabling.  Similarly, as to the claims of service connection for right and left shoulder disabilities, in January 2016 the AOJ received a NOD as to the March 2015 rating decision that denied her claims.  No further action was taken by the AOJ.  Therefore, the Board finds that these claims must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

While the appeal is in remand status, any outstanding VA and private treatment records should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-June 2015 treatment records from the Erie VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  As to her claims of service connection for fibromyalgia as well as right and left shoulder disabilities and for a higher evaluation for PTSD with depression, issue the Veteran a SOC.  Thereafter, only return to the Board those issues that she perfects her appeal by filing a timely substantive appeal.

4.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of any in-service problems with hearing loss and a left leg disability including a laceration and subsequent scar due to a motor vehicle accident and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  Schedule the Veteran for an examination to obtain a medical opinion as to the onset and etiology of any bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's has ever had and/or currently has a diagnosis of hearing loss in either ear?  

(b)  Is it at least as likely as not that hearing loss in either ear is related to or had its onset in service?

(c) Is it at least as likely as not that hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to obtain a medical opinion as to the nature, onset and etiology of any left leg disability including a scar.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's has ever had and/or currently has any left leg disability including a scar?  

(b)  Is it at least as likely as not that left leg disability including a scar is related to or had its onset in service, including the November 1987 motor vehicle accident?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then adjudicate the appeal.  If any benefit sought on is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran and her representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


